DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-18 are:
Regarding claims 1-7, 17 and 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations a wire harness grommet comprising: a pull handle having a first end located at a first side of the first flared portion and a second end located at an opposite, second side of the first flared portion forming a closed loop; wherein the wire receiving opening is offset from a geometric centerline of the grommet body that passes through the pull handle.
Regarding claims 8-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of forming a wire harness grommet, comprising: a pull handle having a first end located at a first side of the first flared portion and a second end located at an opposite, second side of the first flared portion forming a closed loop; wherein the wire receiving opening is offset from a geometric centerline of the grommet body that passes through the pull handle.
Regarding claims 12-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of running wire though a vehicle panel, the method comprising: a pull handle having a first end located at a first side of the first flared portion and a second end located at an opposite, second side of the first flared portion forming a closed loop; wherein the wire receiving opening is offset from a geometric centerline of the grommet body that passes through the pull handle; grasping the pull handle and pulling the first flared portion through a panel opening in the vehicle panel until the narrow portion is aligned with the vehicle panel.
These limitations are found in claims 1-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

April 6, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848